IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,768


EX PARTE ARTHUR CLYDE MEIER, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HOOD COUNTY



  Per Curiam.


O P I N I O N



 	This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of two counts of delivery of a controlled substance. 
Punishment was assessed at eighty years imprisonment.  Applicant's appeal was dismissed on
appellant's motion, Meier v. State, No. 02-01-00206-CR (Tex.App. - Fort Worth, delivered April 11,
2002, no pet.). 
	Applicant contends that his plea of guilty was rendered involuntary due to the ineffective
assistance of counsel.  Specifically, Applicant contends that he chose to refuse a plea offer from the
State for twenty years imprisonment based upon counsel's erroneous advice that he was eligible for
community supervision
	The trial court has entered findings, supported by the record, that Applicant is entitled to relief.  
	Relief is granted.  The judgment in cause number 8079 in the 355th Judicial District Court of
Hood County is vacated, and Applicant is remanded to the custody of the Sheriff of Hood County to
answer the charges as set out in the indictment. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Institutional
and Pardons and Paroles Divisions.
DELIVERED: October 1, 2003
DO NOT PUBLISH